DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 3-12, and 14-20 in the reply filed on 22 September 2020 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/592,045, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1, 3-12, and 14-20 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile et al. (US-20160221083-A1) in view of Nie et al. (“Experimental study and modeling of H13 steel deposition using laser hot-wire additive manufacturing”).
Regarding claim 1, Tuffile teaches a method (abstract) of making a near net shape article (“parts” for “tooling” and “dies,” para 0003; tools and dies are net shape articles referencing para 0037 of the Applicant’s Specification), the method comprising: depositing a first material (S42000 alloy, para 0026) using an additive manufacturing technique (layerwise construction, para 0004) to form a near net shape article (steel skeleton, para 0019), wherein the first material comprises at least 8 wt% Cr (12<Cr<14, para 0026), and less than or equal to 0.15 wt% C (C≥.15, para 0026); and wherein the first material as-deposited has a hardness of 25 HRC to 50 HRC (skeleton of S42000 has a microhardness of 524 HV, which is equal to 50 HRC; page 4, table 1).  Tuffile does not disclose explicitly wherein the first material is deposited at a rate of at least 112 cm3/hr.
However, Nie teaches wherein the first material is deposited at a rate of at least 112 cm3/hr (“deposit material at the rate of 3.46 kg per hour,” abstract; density of H13 steel is 7.80 g/cm3, thus the flow rate = 444 cm3/hr).
Therefore, it would have been obvious to adapt Tuffile in view of Nie wherein the first material is deposited at a rate of at least 112 cm3/hr in order to produce a high deposition rate corresponding with a fast wire speed, which would then increase the rate of production for an additive manufacturing process (Nie, page 174, first paragraph in section 2.2).  According to Nie, it is known in the art that the claimed hardness may be obtained by using the claimed deposition rate (Nie refers to two experiments on page 174).  This is an obvious intended use based on the desired application.
Regarding claim 12, Tuffile teaches a method (abstract) of making a near net shape article (“parts” for “tooling” and “dies,” para 0003), the method comprising: depositing a first material (S42000 alloy, para 0026) using an additive manufacturing technique (layerwise construction, para 0004) to form a near net shape article (steel skeleton, para 0019), wherein the first material comprises at least 11 wt% to 14 wt% Cr (12<Cr<14, para 0026), and 0.02 wt% to 0.15 wt% C (C≥.15, para 0026); and wherein the first material as-deposited has a hardness of 25 HRC to 50 HRC (skeleton of S42000 has a microhardness of 524 HV, which is equal to 50 HRC; page 4, table 1).  Tuffile does not disclose explicitly wherein the first material is deposited at a rate of at least 112 cm3/hr.
However, Nie teaches wherein the first material is deposited at a rate of at least 112 cm3/hr (“deposit material at the rate of 3.46 kg per hour,” abstract; density of H13 steel is 7.80 g/cm3, thus the flow rate = 444 cm3/hr).
Therefore, it would have been obvious to adapt Tuffile in view of Nie wherein the first material is deposited at a rate of at least 112 cm3/hr in order to produce a high deposition rate corresponding with a fast wire speed, which would then increase the rate of production for an additive manufacturing process (Nie, page 174, first paragraph in section 2.2).  According to Nie, it is known in the art that the claimed hardness may be obtained by using the claimed deposition rate (Nie refers to two experiments on page 174).  This is an obvious intended use based on the desired application.
Regarding claims 3 and 14, Tuffile teaches wherein the additive manufacturing technique (layerwise construction, para 0004) is a wire fed additive manufacturing technique (directed energy deposition, para 0004).  Tuffile does not disclose explicitly where the first material is in wire form (Tuffile discloses directed energy deposition as an additive manufacturing technique but focuses on a power substance).
However, Nie teaches where the first material is in wire form (title).
Therefore, it would have been obvious to adapt Tuffile in view of Nie where the first material is in a wire form instead of a powder form because only 20% of an impingent powder can be effectively added to the surface of an article, whereas use of a wire would fully improve material utilization, and also because the use of filler wire produces less visible pores compared with the use of filler powder in an additive manufacturing process (Nie, bottom of page 171 to top of page 172).
Regarding claims 7 and 17, Tuffile teaches applying a post-fabrication thermal treatment to the near net shape article (sintered, para 0022 and 0023).  Regarding claims 9 and 18, Tuffile teaches infiltrant, para 0023) onto at least a portion of the first material (steel skeleton, para 0023), wherein the second material as-deposited has a hardness of at least 160 HV (after sintering, the combined macrohardness of the skeleton with the infiltrant for S42000-Cu10Sn is 21 HRC, which is equivalent to 235 HV, page 4, table 1) at a temperature of 200°C to 500°C (typical range of temperatures…between 300°C and 800°C, para 0022).  Regarding claims 10 and 19, Tuffile teaches wherein the second material has a hardness of 175 HV to 675 HV (once sintered, the combined macrohardness of the skeleton with the infiltrant is 21 HRC or 235 HV, page 4, table 1) at a temperature of 200°C to 500°C (typical range of temperatures…between 300°C and 800°C, para 0022). Regarding claims 11 and 20, Tuffile teaches wherein the second material has a hardness of 225 HV to 650 HV (once sintered, the combined macrohardness of the skeleton with the infiltrant is 21 HRC or 235 HV, page 4, table 1) at a temperature of 300°C (typical range of temperatures…between 300°C and 800°C, para 0022).
Therefore, it would have been obvious to adapt Tuffile in view of Nie by applying a post-fabrication thermal treatment to the near net shape article, by depositing a second material onto at least a portion of the first material, wherein the second material as-deposited has a hardness of 225 HV to 650 HV at a temperature of 300°C in order to sinter the combined article at a temperature that minimizes part shrinkage but also increases the part strength by developing metallurgical bonds between particles (Tuffile, para 0022).
Claims 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile and Nie as applied to claim 1 above and further in view of Ray et al. (US-4430115-A).
Regarding claim 4, Tuffile teaches wherein the first material comprises: 0.02 wt% to 0.15 wt% C (C≥.15, para 0026); 0.5 wt% to 2 wt% Mn (Mn<1.0, para 0026); 0.25 wt% to 0.8 wt% Si (Si<1.0, para 0026); 8 wt% to 14 wt% Cr (12<Cr<14, para 0026); ≤1.5 wt% Mo (Tuffile does not disclose an amount of Mo for the S4200 alloy although he does teach that it is permitted for a ferrous alloy, para 0020); ≤ .4 Tuffile does not disclose an amount of V for the S4200 alloy although he does teach that it is permitted for a ferrous alloy, para 0020); ≤.4 wt% W (Tuffile does not disclose an amount of W for the S4200 alloy although he does teach that it is permitted for a ferrous alloy, para 0020); with the balance being Fe and incidental impurities (balance Fe, para 0026).  Regarding claim 4, Tuffile does not disclose explicitly wherein the first material comprises: 0.1 wt% to 5.5 wt% Ni (although Tuffile teaches that a ferrous alloy may further contain Ni, para 0020).  Regarding claim 8, Tuffile teaches wherein the first material has a carbon equivalent (CEN) of 1.4 to 2 (based on formula provided by the Applicant in para 0012 of the Specification, Tuffile achieves a CEN=1.7 when C=.39, Mn=1, Si=1, and Cr=14 for S4200 alloy).  Regarding claim 15, Tuffile teaches wherein the first material comprises: 0.05 wt% to 0.15 wt% C (C≥.15, para 0026); 0.75 wt% to 1.95 wt% Mn (Mn<1.0, para 0026); 0.35 wt% to 0.7 wt% Si (Si<1.0, para 0026); 11 wt% to 13.25 wt% Cr (12<Cr<14, para 0026); ≤1.45 wt% Mo (Tuffile does not disclose an amount of Mo for the S4200 alloy although he does teach that it is permitted for a ferrous alloy, para 0020); ≤ .35 wt% V (Tuffile does not disclose an amount of V for the S4200 alloy although he does teach that it is permitted for a ferrous alloy, para 0020); ≤.35 wt% W (Tuffile does not disclose an amount of W for the S4200 alloy although he does teach that it is permitted for a ferrous alloy, para 0020); with the balance being Fe and incidental impurities (balance Fe, para 0026).  Regarding claim 15, Tuffile does not disclose explicitly wherein the first material comprises: 0.15 wt% to 4.6 wt% Ni (although Tuffile teaches that a ferrous alloy may further contain Ni, para 0020).
However, regarding claims 4 and 15, Ray teaches wherein the first material comprises: 0.15 wt% to 4.6 wt% Ni (4-9 wt% Ni, column 2, line 41).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt Tuffile and Nie in view of Ray wherein the first material comprises: 0.15 wt% to 4.6 wt% Ni since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and Ray, column 3, lines 30-38).
Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile and Nie as applied to claims 1 and 12 above and further in view of Merklein et al. (“Hybrid additive manufacturing technologies- An analysis regarding potentials and applications”).
Tuffile and Nie do not explicitly disclose claims 5-6 and 16.
However, regarding claim 5, Merklein teaches further comprising applying a subtractive manufacturing technique (Abstract, line 6) after depositing the first material (“for the final hybrid process a deposited layer is milled planar before the next layer gets deposited,” page 552, 12th line from the bottom).  Regarding claim 6, Merklein teaches wherein the subtractive manufacturing technique comprises one or more of milling, turning, and drilling (milling, bottom of page 552 through page 553; turning, top of page 553).  Regarding claim 16, Merklein teaches further comprising applying a subtractive manufacturing technique after depositing the first material (bottom of page 552), wherein the subtractive manufacturing technique comprises one or more of milling, turning, and drilling (milling, bottom of page 552 through 553; turning, top of page 553).
Therefore, it would have been obvious to adapt Tuffile and Nie in view of Merklein by applying a subtractive manufacturing technique after depositing the first material, wherein the subtractive manufacturing technique comprises one or more of milling, turning, and drilling in order to take advantage of a long cooling-off period required to prevent thermally induced cracks by combining the long cooling-off period with a concurrent milling technique that would significantly reduce the production time needed for tool manufacturing (Merklein, page 552).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishiyama et al. (US-20140127073-A1) discloses .03<C<.075, .6<Si<2, .05<Mn<2.5, S<.015 and Cr>16 for a carburization resistant metal material.
Charbon et al. (US-20160147195-A1) discloses 15<Cr<25, 5<Mn<25, .1<C<1 for a stainless steel alloy.
Valls Angles (US-20180318922-A1) discloses a method for the economic manufacturing of metallic parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/22/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761